 



EXHIBIT 10.1
(COGNATE LOGO) [v30541v3054101.gif]
Northwest Biotherapeutics DCVax-Brain Services Agreement

     
To: Northwest Biotherapeutics
  Agreement #: 051407-1
18701 120th Avenue NE, Suite 101
   
Bothell, WA 98011
  Date: 5/17/07
Phone No: (425) 608-3000
  Cognate Contact: Alan Smith
Fax No: (425) 608-3009
  Phone:     410-455-5564       Fax: 410-455-5562
Email:
  Email: asmith@cognatebioservices.com

The attached Cognate BioServices, Inc., Services Terms and Conditions dated
5/17/07 is incorporated in its entirety in this Services Agreement. Together,
the Cognate BioServices Service Terms and Conditions and this Services Proposal
are referred to as the Agreement.
We have prepared the Agreement for the services requested. Due to the broad
nature of the tasks required, and the differing mix of services required at
various stages, we feel it is important to quote these services in monthly
increments. These increments reflect estimated costs, and some variation, either
up or down, can be anticipated. We will bill Northwest Biotherapeutics (“NWBT”)
the amounts set forth in the attached budget (Exhibit B) to perform the services
as indicated in the attached “Scope of Work Proposal for Northwest
Biotherapeutics, Inc. Phase II Clinical Trial for the Treatment of Glioblastoma
with DCVax-Brain” (Exhibit A). The initial monthly charge is [        ] per
month. The monthly charge is subject to Cognate’s quarterly review and change.
The projected types, amounts and timing of various services reflected in the
attached budget are based upon Cognate’s understanding that NWBT wishes to move
as quickly as possible in its brain cancer clinical trial, as well as to make
certain manufacturing improvements and pursue certain R&D objectives.
This Agreement only applies to only to NWBT’s DCVax-Brain project.
Cognate BioServices, Inc. (“Cognate”) will reconcile on a quarterly basis the
amounts paid by NWBT with Cognate’s actual fee, including without limitation,
charges, expenses and mark-ups of whatever nature, within 15 days of the close
of each quarter. Cognate will then provide to NWBT a “true-up” statement,
showing the additional amounts to be paid by NWBT or the amounts to be credited
to NWBT. Any additional payments due from NWBT will be payable to Cognate within
15 days after delivery of the “true-up” statement. Any such credits due to NWBT
will be deducted from the next monthly payment due from NWBT or refunded as the
case may be. Any anticipated material changes in the monthly amounts to be
billed to NWBT by Cognate, beyond the anticipated variations described above,
will be promptly forwarded to NWBT for approval.
The quarterly reconciliation will be based on the following hourly rates:

     
Executive management
  [        ]
Senior management
  [        ]

 



--------------------------------------------------------------------------------



 



(COGNATE LOGO) [v30541v3054101.gif]


     
Director level
  [                          ]
Managers
  [                          ]
Scientists, technicians and other staff
  [                          ]

Billing rates will vary by individual employee, but a summary and statement of
adjustments will be provided at the close of each quarter.
At the earlier of the commencement of manufacturing or nine months after
execution of this Agreement, Cognate shall, on a quarterly basis, compare actual
patient enrollment with the predicted enrollment as set forth in Exhibit C. In
the event that [                          ]
Both parties will jointly determine the optimal mechanism and timing for
dissemination, management, and reporting of progress with respect to tasks
performed during the previous period of time and the upcoming period of time.
Progress reports in the form of teleconference, written and other forms will be
determined between the parties.
The price to NWBT for performance of the services summarized above is detailed
as follows:

             
Payment due upon next equity finanicng
           
 
Non-refundable contract initiation fee
      [               ]
 
           
Monthly cost payments
      amounts per Exhibit B
 
           

The monthly payments are to be made by NWBT at least 15 days in advance of the
start of the month to which they relate.
Terms and Conditions:
The attached Cognate Therapeutics, Inc. Services Terms and Conditions of even
date herewith apply to the services provided hereunder.
Duration:
Unless otherwise terminated in accordance with the terms herein, this Agreement
shall continue from the date of commencement of services until the earlier of:
a) [                          ]

 



--------------------------------------------------------------------------------



 



(COGNATE LOGO) [v30541v3054101.gif]
[        ]
For inquiries please contact Alan Smith at (410) 455-5564; Fax: (410) 455-5562.
Client’s Authorization:
Proposal Agreed and Accepted

     
Signature
  Date  
 
   
Print Name
  Title  
 
   
Company
  Phone  
 
   
Address
     
 
   
Billing Name/Address
  Fax  
 
   
Cognate’s Authorization:
   
 
   
Signature
  Date  
 
   
Print Name     Alan K. Smith
  Title President and COO  
 
   
Company       Cognate BioServices, Inc.
  Phone (410) 455-5564  
 
   
Address          1448 So. Rolling Rd., Baltimore, MD 21227
     
 
   
Billing Name/Address       same
  Fax (410) 455-5562  

 



--------------------------------------------------------------------------------



 



(COGNATE LOGO) [v30541v3054101.gif]
COGNATE BIOSERVICES, INC. SERVICES
TERMS AND CONDITIONS DATED 5/17/07
SERVICES: Subject to these terms and conditions and to the terms and conditions
on the attached Services Agreement (collectively, “Agreement”), Cognate
BioServices, Inc. (“Cognate”) will provide Services as attached in Exhibit A.
ACCEPTANCE OF AGREEMENT: This Agreement is valid only for the entity to whom it
is addressed (“Client”) and only until the date inserted for the “Quote Valid
To” date stated on the face page hereof. Client may accept this Agreement by
executing the signature page above.
Fees, Costs and Expenses: The stated charges are exclusive of any taxes,
imposts, stamp duties, consular or other fees, duties, licenses or levies
(“Taxes”), now or hereinafter imposed upon the Services. Client shall pay any
Taxes related to the Services and reimburse Cognate for any such Taxes which
Cognate is required to pay. Client shall provide an exemption certificate
acceptable to the authorities responsible for any such Taxes. All such Taxes
shall be billed as a separate item on the invoice.
PAYMENT TERMS: Payment will be made on a monthly basis in accordance with the
budget set forth in Exhibit B and in accordance with an invoice from Cognate
15 days prior to the start of the month in which the services are rendered and
will be payable within 15 days after the invoice date. If payment is not
received by the due date, a service charge will be added at the rate of
[           ] on unpaid invoices from the due date thereof.
TERMINATION: Client may cancel the Services effective one hundred eighty
(180) days following documented receipt by Cognate of Client’s written notice of
termination. Upon such documented receipt, Cognate will immediately cease all
further work and activity with respect to the Services and use reasonable
efforts to minimize wind-up costs. Client shall compensate Cognate for all
reasonable and documented wind-up costs incurred by Cognate and all unpaid
amounts for services rendered prior to termination. Client shall further make an
additional termination fee payment to Cognate equal to [          ]
CREDIT TERMS AND COLLECTION COSTS: If Cognate determines, at any time and in its
sole discretion, that Client may not pay the contract price in full when due,
Cognate may demand reasonable assurances from Client, including, without
limitation, a letter of credit for payment of the price or payment in cash
before performing all or a portion of the Services. Upon making such demand,
Cognate may suspend shipments until such demand is satisfied. If within 30 days
of Cognate’s making such demand, Client fails to agree and comply with such
different terms of payment and/or fails to give adequate assurance of payment,
Cognate may treat such failure as a repudiation by Client of its agreement with
Cognate with respect to the portion of the agreement still to be performed and
terminate such agreement.

 



--------------------------------------------------------------------------------



 



(COGNATE LOGO) [v30541v3054101.gif]
CONFIDENTIAL INFORMATION: Except for regulatory purposes and any other permitted
purposes hereunder, neither Cognate nor Client (in each case, the “Receiving
Party”) shall disclose to third parties any proprietary data or other
information (“Confidential Information”) received from the other party (in each
case, the “Disclosing Party”), unless the information (i) was known to the
Receiving Party at the time of its receipt from the Disclosing Party; (ii) is or
becomes publicly available through publication or otherwise without breach of
this Agreement; (iii) is received from a third party who was under no obligation
to the Disclosing Party to keep confidential such Confidential Information,
(iv) is developed by the Receiving Party without benefit of the Confidential
Information disclosed by the Disclosing Party; or, (v) is required by court
order to be disclosed, except with the prior approval of the Disclosing Party,
which approval shall not be unreasonably withheld or denied. It is the intention
of the parties that Cognate shall be able to use such Client Confidential
Information as may demonstrate Cognate’s capabilities and accomplishments for
business development purposes, without violation of HIPAA rules. Upon
termination or completion of Services by Cognate, Cognate shall return to Client
all Client Confidential Information, except Cognate may retain one such copy for
archival, regulatory and any other permitted uses.
OWNERSHIP OF MATERIALS: Materials provided by Client to Cognate for Cognate’s
use in providing Services shall at all times be the property of, and the risk of
loss with respect thereto shall remain with, Client. Cognate will not, without
prior written approval from Client, transfer these materials to a third party.
Upon receipt of payment in full for the Services, Cognate shall either return or
dispose of all portions of the materials, as requested by Client. For equipment
purchased by Cognate but fully reimbursed by Client (including, without
limitation, all applicable taxes), ownership of said reimbursed equipment shall
be with Client.
OWNERSHIP OF DELIVERABLES: Client shall own all data and test results acquired
or created through Cognate’s provision of the Services, provided, however, that
Cognate shall be permitted to use such data and test results for regulatory
purposes, and with the approval of Client, which shall not be unreasonably
withheld or denied, to use such data and test results for business development
purposes. It is the intention of the parties that Cognate shall be able to use
such data and test results as may demonstrate Cognate’s capabilities and
accomplishments for business development purposes, to the extent said use does
not violate HIPAA rules.
JOINT DEVELOPMENTS: Advancements, modifications and other new intellectual
property that are clearly and demonstrably developed jointly by Client and
Cognate will be owned jointly by Client and Cognate, in accordance with standard
patent rules.
COGNATE DEVELOPMENTS: Advancements, modifications and other new intellectual
property that are developed by Cognate during, in connection with or as a result
of the performance of the Services will be owned by Cognate. In the event that
Client, in the course of carrying out its business of producing dendritic cells
for the treatment of cancer (the “Field of Use”): a) infringes the claim of a
Cognate patent; and, b) where that infringed claim covers an invention that
would not have been made by Cognate but for Client’s disclosure of its
evaluation and/or testing methodologies, techniques, protocols, tools and/or
equipment, ([      ]), then Cognate and Client agree to enter into good faith
negotiations whereby Client may receive a royalty free, non-transferable license
to said patent in the Field of Use. Such license will be non-exclusive; however,
Cognate agrees that Cognate will not license said patent in the Field of Use to
a direct competitor of Client for so long as Client maintains an exclusive
relationship with Cognate for the Services. If and when Client ceases to
maintain an exclusive relationship with Cognate for the Services, Cognate will
cease to be subject to any such restriction. Client may thereafter seek to
negotiate a royalty-bearing license from Cognate.

 



--------------------------------------------------------------------------------



 



(COGNATE LOGO) [v30541v3054101.gif]
INTELLECTUAL PROPERTY RIGHTS: This Agreement shall not be construed to grant any
license or other rights to either party in any patent rights or know-how of the
other party.
COGNATE WARRANTS: Cognate warrants that the Services will be performed in a
workman-like manner. Cognate holds a current Dept of Health Services Drug
Manufacturing License from the State of California. COGNATE MAKES NO OTHER
REPRESENTATION OR WARRANTY CONCERNING THE SERVICES OR THE RESULTS.
LIMITATION OF LIABILITY: Client shall promptly notify Cognate of any alleged
breach by Cognate of its warranty in respect of the Services. In its sole
discretion, Cognate shall, where such warranty is breached with respect to the
Services, either perform the Services again, or refund any monies paid for the
specific Services alleged to be in breach of warranty and cancel any remaining
payments for such Services. Client’s remedies in the preceding sentence are
Client’s sole and exclusive remedies for any and all breaches by Cognate of its
agreement with Client. In no event shall Cognate be liable for any special,
incidental, indirect or consequential damages arising out of or in connection
with the agreement between Cognate and Client with respect to the Services. In
no event shall Cognate’s liability to Client or to any third parties exceed the
total amount actually paid by Client to Cognate.
INDEMNITY: Client shall indemnify, defend and hold Cognate harmless against all
costs and liabilities which arise from Client’s use of the Services, including,
without limitation, any claim, action, proceeding or investigation initiated
against Cognate with respect to the use of the products produced from the
Services, except for any such cost or liability which results from Cognate’s
gross negligence or willful misconduct.
CHOICE OF LAW: This Agreement shall be governed by and construed in accordance
with the laws of the State of Maryland, without reference to that State’s choice
of law rules.
MISCELLANEOUS:
1) Clerical errors on the face of this form are subject to correction.
2) Cognate shall not be liable for any delay in performance of any order
accepted by it when such delay is directly or indirectly caused by or in any
manner arises from fire, flood accident, riot, war, government interference,
rationing, embargoes or strikes.
3) In case of discrepancy, the most recent Agreement will supersede all prior
Agreements.
4) All amounts are given in U.S. dollars.

 



--------------------------------------------------------------------------------



 



(COGNATE LOGO) [v30541v3054101.gif]
COMPLETE UNDERSTANDING: This Agreement, when accepted by Client, constitutes the
entire agreement between the parties with respect to the subject matter thereof,
and supersedes and replaces all prior or contemporaneous understandings or
agreements, written or oral, regarding such subject matter. No amendments to or
modification of such agreement shall be binding unless in writing and signed by
a duly authorized representative of both parties.
WHEN THE AGREEMENT HAS BEEN EXECUTED, PLEASE FAX THE SIGNED AGREEMENT TO COGNATE
THERAPEUTICS, INC. at 410-455-5562.

 



--------------------------------------------------------------------------------



 



(COGNATE LOGO) [v30541v3054101.gif]
Exhibit A
Scope of Work Agreement for Northwest Biotherapeutics, Inc. Phase II Clinical
Trial for the
Treatment of Glioblastoma with DCVax-Brain
Consulting including clinical trial development
Assay development
Clinical Site qualification visits/training
IND amendment and annual update submissions to FDA
Planning of equivalence studies, where required
Manufacturing process improvements
Reimbursement and clinical trial reimbursement activities
Planning and conduct of [        ] methods development and validation studies
Clinical site staff coordination/interface activities
CRO staff coordination/interface activities
cGMP Manufacturing
Document creation, revision and control of:
SOPs
Raw material specifications
Batch production records
Intermediate batch production records
Kit documentation
CRO procedure summary documentation/descriptive materials
Shipping and receiving
Materials management
Raw and intermediate materials
Quarantine
Released
Products
Quarantine
Released
Biohazardous waste management/disposal
Chemical management/disposal
Waste water management/compliance
Kit supply inventory management
Supply purchasing/inventory management
Manufacturing
Training
Process Validation/Qualification
Product manufacturing

 



--------------------------------------------------------------------------------



 



(COGNATE LOGO) [v30541v3054101.gif]

Kit manufacture
Tumor digestion
Tumor shipment
Leukapheresis shipment kit
Validation of shipping methods
Validation of process methods
Product shipping to clinical sites
Quality control
Testing
Final Product
Incoming Raw Materials
Raw Materials
Coordination for outsourcing of QC testing
Sample handling and shipment to contractors
QC results review
QC product release and in-process testing methods and specifications development
Environmental monitoring
Quality assurance
Quality System management
Documentation control/review/management/revision/maintenance
Records review/verification
Quality control
Manufacturing
Raw materials vendor qualification/auditing
Product storage/inventory control/verification for shipping
Corrective and preventive action system management
Regulatory support
US FDA
Other geographies
Regulatory filings and consulting as required
Application for clinical trial cost reimbursement
Inspection/auditing of facilities and records in conjunction client with
regulatory requirements
Facilities design and modification
Product stability studies and expiry dating
Raw and intermediate material stability studies and expiry dating
Shipping suitability/feasibility studies

 



--------------------------------------------------------------------------------



 



(COGNATE LOGO) [v30541v3054101.gif]

R&D
Assay development
Immune monitoring assays for DCVax-Brain
Perform pre-clinical studies
Manufacturing process development/optimization
Closed system
Culture optimization
Harvesting and washing
[                          ] Disposable contract manufacturing
QC cell counting/characterization
Participation and support of [                          ] design
[                          ] validation
Clinical trial execution
Assistance with prospective/current investor interactions
Fixed facility charges
Contract consulting/administration
Supply/raw materials vendor identification
Outsourcing/contract services
Clinical site agreements
Other duties as required to support Northwest Biotherapeutics DCVax-Brain study

 



--------------------------------------------------------------------------------



 



(COGNATE LOGO) [v30541v3054101.gif]
Exhibit B
NWBT DCVax-Brain project budget
The budget for the first three months following execution of this Services
Agreement is [            ].
On a quarterly basis, Cognate shall determine whether the monthly budget for the
next quarter shall be adjusted. In making such determination, Cognate shall take
into account, without limitation, Cognate’s projected costs, expenses, and
markups in providing Services.

 



--------------------------------------------------------------------------------



 



(COGNATE LOGO) [v30541v3054101.gif]
Exhibit C
Projected patient enrollment
[                  ]
[                  ]
[                  ]
[                  ]
[                  ]
[                  ]
[                  ]
[                  ]


 